DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-14 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 8, and 9 state “when the communication unit has not received information requesting extension of the reserved time period from the terminal device”, however, these claims are directly or indirectly dependent on claim 2. Claim 2 states “when the communication unit has received information requesting extension of the reserved time period from the terminal device”. Therefore, the claims 5, 6, 8, and 9 are not consistent with the scope of the claims they are dependent on, and then, fail to particularly point out and distinctly claim the subject matter. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 13, and 14 recite(s) a system and series of steps for managing parking lot reservations based on position information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘acquire position information of a user of a vehicle parked in a parking lot’; ‘determine whether or not an arrival time of the user at a predetermined position in the parking lot exceeds a reserved time period included in parking reservation information on the basis of the position information of the user’; ‘determine whether or not to move the vehicle from a parking position on the basis of a result of the determination’; ‘perform processing based on a result of the determination’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘an information processing device’, ‘a terminal device’, ‘an acquisition unit’, ‘a communication unit’, ‘a processing unit’, ‘a computer’, ‘a parking management device’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-12 further recite(s) the system and series of steps for managing parking lot reservations based on position information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-14 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aben (U.S. Pre-Grant Pub. No. 20110178703), in view of Ramanujam (U.S. Pre-Grant Pub. No. 20150346727).
In regards to claim 1, Aben teaches:
An information processing device comprising: an acquisition unit configured to acquire position information of a user of a vehicle parked in a parking lot (Aben: ¶63-66, ¶120-123 disclose receiving user location information); and
a processing unit configured to determine whether or not an arrival time of the user at a predetermined position in the parking lot exceeds a reserved time period included in parking reservation information on the basis of the position information of the user (Aben: ¶35, ¶102, ¶108, ¶116, ¶121-125 disclose determining the arrival time of the user based on their location and walking speed and if the arrival time exceeds the reservation period).

Although Aben teaches of parking reservation management, wherein the user may extend their parking reservation when it is determined that the user will return late (Aben: ¶121-125), the reference does not explicitly state moving the vehicle’s parking position when it is determined that the user will return late.
However, Ramanujam teaches determine whether or not to move the vehicle from a parking position on the basis of a result of the determination as to whether the arrival time exceeds the reserved time period, and perform processing based on a result of the determination as to whether to move the vehicle (Ramanujam: ¶22, ¶65 disclose determining that the user will not return to the vehicle in time and moving the vehicle based on the determination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle relocation, as taught by Ramanujam, into the system and method of Aben. One of ordinary skill in the art would have been motivated to make this modification in order to “increase roadway capacity and reduce traffic congestion” (Ramanujam: ¶2).

In regards to claim 2, Aben and Ramanujam teach the information processing device of claim 1. Aben further teaches a 15communication unit configured to communicate with a terminal device of the user, wherein the processing unit is configured to transmit information prompting extension of the reserved time period to the terminal device using the communication unit upon determining that the arrival time of the user at the predetermined position in the parking lot exceeds the reserved time period included in the parking reservation 20information and not to move the vehicle from the parking position when the communication unit has received information requesting extension of the reserved time period from the terminal device (Aben: ¶42, ¶44, ¶121-127 disclose determining the arrival time of the user based on their location and walking speed, wherein the user may extend their parking reservation when it is determined that the user will return late).

In regards to claim 3, Aben and Ramanujam teach the information processing device of claim 1. Aben and Ramanujam further teach a 25communication unit configured to communicate with a terminal device of the user,42 wherein the processing unit is configured to transmit information prompting extension of the reserved time period to the terminal device using the communication unit upon determining that the arrival time of the user at the predetermined position in the parking lot exceeds the reserved time period included in the parking reservation 5information (Aben: ¶42, ¶44, ¶121-127 disclose determining the arrival time of the user based on their location and walking speed, wherein the user may extend their parking reservation when it is determined that the user will return late) and move the vehicle from the parking position when the communication unit has not received information requesting extension of the reserved time period from the terminal device (Ramanujam: ¶22, ¶65 disclose determining that the user will not return to the vehicle in time and moving the vehicle based on the determination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle relocation, as taught by Ramanujam, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “increase roadway capacity and reduce traffic congestion” (Ramanujam: ¶2).

In regards to claim 4, Aben and Ramanujam teach the information processing device of claim 3. Aben and Ramanujam further teach wherein the processing unit 10is configured to receive an operation of driving the vehicle performed by a manager of the parking lot (Ramanujam: ¶22, ¶65 disclose determining that the user will not return to the vehicle in time and moving the vehicle based on the determination) when the communication unit has not received information requesting extension of the reserved time period from the terminal device (Aben: ¶42, ¶44, ¶121-127).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle relocation, as taught by Ramanujam, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “increase roadway capacity and reduce traffic congestion” (Ramanujam: ¶2).

In regards to claim 11, Aben and Ramanujam teach the information processing device of claim 1. Ramanujam further teaches wherein the information processing device is configured to function as a parking management device and perform a process of transmitting information instructing movement to the vehicle as a process of moving the vehicle from the parking position (Ramanujam: ¶22, ¶65 disclose determining that the user will not return to the vehicle in time and moving the vehicle based on the determination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle relocation, as taught by Ramanujam, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “increase roadway capacity and reduce traffic congestion” (Ramanujam: ¶2).

In regards to claim 12, Aben and Ramanujam teach the information processing device of claim 1. Ramanujam further teaches wherein the information 5processing device is mounted in a vehicle and configured to perform a process of causing the vehicle to automatically travel as a process of moving the vehicle from the parking position (Ramanujam: ¶22, ¶65 disclose determining that the user will not return to the vehicle in time and moving the vehicle based on the determination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle relocation, as taught by Ramanujam, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “increase roadway capacity and reduce traffic congestion” (Ramanujam: ¶2).

In regards to claim 13, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 13.

In regards to claim 14, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 14.	

Claims 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aben (U.S. Pre-Grant Pub. No. 20110178703), in view of Ramanujam (U.S. Pre-Grant Pub. No. 20150346727), in further view of Solomon (U.S. Pre-Grant Pub. No. 20120173292).
In regards to claim 5, Aben and Ramanujam teach the information processing device of claim 2. Although Aben teaches of parking reservation management, wherein the user may extend their parking reservation when it is determined that the user will return late (Aben: ¶121-125), the reference does not explicitly state determining if there is a subsequent parking reservation for the parking space.
However, Aben, Ramanujam, and Solomon together teach wherein the processing unit is configured not to move the vehicle from the parking position (Ramanujam: ¶22, ¶65) if there is no parking reservation for a time period subsequent to the reserved time period (Solomon: ¶69-74) when the communication unit has not received information requesting extension of the reserved time period from the terminal device (Aben: ¶121-125).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subsequent reservation consideration, as taught by Solomon, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the “existing reservations for the charging reservation group for the time period covering the extension” does not exceed “the total number of reservations that the charging reservation group can support during that time” (Solomon: ¶74).

In regards to claim 8, Aben and Ramanujam teach the information processing device of claim 2. Although Aben teaches of parking reservation management, wherein the user may extend their parking reservation when it is determined that the user will return late (Aben: ¶121-125), the reference does not explicitly state determining if there is a subsequent parking reservation for the parking space.
However, Aben, Ramanujam, and Solomon together teach wherein the processing unit is configured to move the vehicle from the parking position (Ramanujam: ¶22, ¶65) if there is a parking reservation for a time period subsequent to the reserved time period (Solomon: ¶69-74) when the communication unit has not received information requesting extension of the reserved 10time period from the terminal device (Aben: ¶121-125).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subsequent reservation consideration, as taught by Solomon, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the “existing reservations for the charging reservation group for the time period covering the extension” does not exceed “the total number of reservations that the charging reservation group can support during that time” (Solomon: ¶74).

In regards to claim 10, Aben and Ramanujam teach the information processing device of claim 1. Although Ramanujam teaches moving the vehicle based on the received input from the user device, the reference does not explicitly state setting a limit based on the received input.
However, Solomon teaches wherein the processing 20unit is configured to set an upper limit of the number of vehicles which are collaterally moved from the parking position and change the upper limit on the basis of information acquired from the terminal device of the user (Solomon: ¶16, ¶26, ¶39, ¶69-75).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limits, as taught by Solomon, into the system and method of Aben and Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the “existing reservations for the charging reservation group for the time period covering the extension” does not exceed “the total number of reservations that the charging reservation group can support during that time” (Solomon: ¶74).

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aben (U.S. Pre-Grant Pub. No. 20110178703), in view of Ramanujam (U.S. Pre-Grant Pub. No. 20150346727), in further view of Solomon (U.S. Pre-Grant Pub. No. 20120173292) and Tillotson (U.S. Pre-Grant Pub. No. 20060250278).
In regards to claim 6, Aben, Ramanujam, and Solomon teach the information processing device of claim 5. Although Ramanujam discloses of gathering parking location information, such as rate information, the references do not explicitly state calculating a penalty fee for exceeding a parking reservation.
However, Tillotson teaches wherein the processing unit is configured to calculate a parking fee of the vehicle by applying a penalty fee that is defined for a case where the reserved time period is exceeded in a parking fee table (Tillotson: ¶63) if there is no parking reservation for a time period subsequent to the reserved time period (Solomon: ¶69-74) when the communication unit has not received information requesting extension of the reserved time period from the terminal device (Aben: ¶121-125).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional fees, as taught by Tillotson, into the system and method of Aben, Ramanujam, and Solomon. One of ordinary skill in the art would have been motivated to make this modification in order to “assure that other user's reservations can be honored” (Tillotson: ¶63).

In regards to claim 7, Aben, Ramanujam, Solomon, and Tillotson teach the information processing device of claim 6. Tillotson further teaches wherein the parking fee table is defined such that a parking fee per parking time unit is higher when the reserved time period has not been extended than when the reserved time period has been extended (Tillotson: ¶63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional fees, as taught by Tillotson, into the system and method of Aben, Ramanujam, and Solomon. One of ordinary skill in the art would have been motivated to make this modification in order to “assure that other user's reservations can be honored” (Tillotson: ¶63).

In regards to claim 9, Aben, Ramanujam, and Solomon teach the information processing device of claim 8. Although Solomon discloses determining if there is a subsequent parking reservation for the parking space, the references do not explicitly state moving the vehicle when the next vehicle arrives.
However, Aben, Ramanujam, Solomon, and Tillotson together teach wherein the processing unit is configured to, if there is a parking reservation for a time period subsequent to the reserved time period (Solomon: ¶69-74) when the communication unit has not received information requesting extension of the reserved time period from the terminal device (Aben: ¶121-125), move the vehicle parked in the parking lot from the parking position (Ramanujam: ¶22, ¶65) when a vehicle that has made the parking reservation has entered the parking lot (Tillotson: ¶39-41, ¶59-60, ¶62-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate moving the vehicle when the next vehicle arrives, as taught by Tillotson, into the system and method of Aben, Ramanujam, and Solomon. One of ordinary skill in the art would have been motivated to make this modification in order to “assure that other user's reservations can be honored” (Tillotson: ¶63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628